Citation Nr: 0331064	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder including as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for arthritis of the 
left knee including as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for a left ankle 
disorder including as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The claims of entitlement to service connection for a left 
ankle disorder and left knee arthritis will be addressed in 
the Remand portion of this decision.  

FINDING OF FACT

A right hip disorder is not causally related to the 
veteran's service-connected right knee strain, nor is there 
documentation of a right hip disorder in service, and there 
is no medical opinion evidence relating any current right 
hip disorder to service.


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred in active service, nor is it proximately due to or 
the result of the veteran's service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA 
has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, 
the record shows that the requirements of the VCAA were set 
forth in detail in letters furnished to the appellant and 
his representative in March 2001.  He was also provided 
Statements of the Case (SOC) in January 2002.  Moreover, it 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to his claims at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of the claims.  The 
VCAA-notice letter informed him what evidence and 
information VA had and what VA would be obtaining, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private 
outstanding records have been identified and obtained.  The 
Board finds that the claims not being addressed in the 
Remand are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did 
provide the appellant with a VA compensation examination. 

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), wherein the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  More than one year has 
passed since the VCAA letter was sent, so the appellant's 
case was not decided before the one-year period expired, and 
he had more than ample time to submit additional evidence.  
The VCAA letters provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999);  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a).  In Allen 
v. Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held 
that "disability" as set forth in 38 U.S.C.A. § 1110 (West 
2002) "refers to impairment of earning capacity, and that 
such definition mandates that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

2.  Right Hip Injury

The veteran is seeking service connection for residuals of a 
right hip injury.  He maintains that he hurt his right hip 
and developed arthritis in this hip as a result of his 
service-connected right knee.  However, while the right knee 
was injured in service, and service connection is in effect 
for this disorder, the service medical records are negative 
for treatment of the right hip complaints or findings.  VA 
treatment records show complaints and findings of right hip 
arthritis.  X-rays associated with the VA examination in 
February 2001 of the right hip show mild arthritis.  The 
examiner diagnosed degenerative joint disease in all the 
joints.  The examiner opined that the right hip arthritis 
was not related to the injury in service but rather was 
related to his general disposition of arthritis.  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the service medical 
records, which are silent as to any right hip injury.  
Current medical records include the VA examination report 
and X-ray showing degenerative joint disease of the right 
hip, along with the opinion that this arthritis was not 
related to in-service right knee injury.  

Thus, there is medical evidence showing a clinical diagnosis 
of the claimed disability.  Next, the Board must address 
whether military records demonstrate injury during service 
or a relationship between the claimed hip disorder and the 
service-connected right knee.  The Board finds that they do 
neither.  Service medical records are negative for 
complaints or findings related to the right hip, there is no 
probative medical opinion establishing a relationship, and 
no findings related to the right hip for years after 
service.  Further, there is no medical opinion relating the 
right hip arthritis to service.  In fact, the only medical 
opinion of record is against the claim.  

While there is competent evidence of record suggesting that 
the veteran currently has right hip arthritis, there is no 
competent medical evidence indicating that any such disorder 
can be linked to service activities or to service-connected 
disability, and the veteran has therefore failed to satisfy 
the initial element of a service-connection claim.  See Pond 
v. West, 12 Vet. App. at 346;  Hickson v. West, 12 Vet. App. 
at 253, see also 38 C.F.R. § 3.310.  Furthermore, the VA 
examiner's 2001 uncontroverted opinion is against the claim.  
This medical opinion as to etiology is of more probative 
weight than the veteran's unsupported contentions which are 
in direct conflict with the medical records.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
right hip arthritis.


ORDER

Service connection for right hip arthritis, including as 
secondary to service-connected right knee injury, is denied.  


REMAND

As noted, in November 2000, the VCAA introduced several 
fundamental changes into the VA adjudication process.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA's 
duty to assist has been significantly expanded.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board is compelled to conclude that additional RO action 
is required in this matter in order to fulfill the VA duty 
to assist.  The veteran has indicated that his left knee 
arthritis and left ankle disorder are related to his 
service-connected right knee.  While the veteran underwent 
an examination in February 2001 which yielded a diagnosis of 
left knee and left ankle problems, the examiner failed to 
provide an opinion as to whether the conditions were 
proximately due to or caused by the service-connected right 
knee disorder.  Thus, the veteran's representative has 
pointed this out and indicated that an addendum should be 
sought as to the possible etiological relationship before 
the claim is decided.  The Board agrees; therefore, the case 
must be returned to the RO for an addendum to the February 
2001 examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must request that the claim be 
returned to the VA medical center for the VA 
physician who examined the veteran to review 
the claims folder and to offer an opinion as 
to whether it is at least as likely as not 
that the veteran's left knee disorder and or 
his left ankle disorder are proximately due 
to or caused by the service-connected right 
knee disorder.  If the examiner is 
unavailable, a suitable substitute should be 
selected.  

2.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



